United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 15, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-41612
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

BRIAN JASON DANEK,
                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-02-CR-92-1
                        --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Brian Jason Danek appeals the 57-month sentence imposed

following his guilty plea to being a felon in possession of a

firearm.   He contends that the district court erred in setting

his base offense level at 20 pursuant to United States Sentencing

Guidelines (U.S.S.G.) § 2K2.1(a)(4)(A) based on the court’s

determination that Danek’s prior Maryland conviction for reckless

endangerment was a “crime of violence.”     He also contends that

the district court erred in increasing his offense level by two




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-41612
                                 -2-

pursuant to U.S.S.G. § 3B1.1(c) on account of his leadership role

in recruiting his wife to participate in the offense.

     There is no support in the record for Danek’s assertion,

made for the first time on appeal, that he was convicted of

reckless endangerment following plea bargaining on a different

charge.   Danek concedes that the Maryland reckless-endangerment

statute describes a crime of violence under the guidelines.

Thus, it was not plain error for the district court to determine

that Danek had been convicted of a crime of violence.     See United

States v. Serna, 309 F.3d 859, 862 (5th Cir. 2002); cert. denied,

123 S. Ct. 1327 (2003); United States v. Calverley, 37 F.3d 160,

162-64 (5th Cir. 1994) (en banc).   It is unnecessary to address

Danek’s argument that, absent this asserted error, he would have

been eligible for an offense level of six.

     At sentencing, Danek waived the argument that his wife was

not a “participant” in the offense for purposes of the two-level

enhancement; the issue therefore is unreviewable.    See United

States v. Musquiz, 45 F.3d 927, 931-32 (5th Cir. 1995).    Even if

it were reviewable, there was no plain error because the record

supports a determination that Danek’s wife participated knowingly

in the offense.    See United States v. Glinsey, 209 F.3d 386, 396

(5th Cir. 2000).   The district court did not err in determining

that Danek was a leader in the offense.    See United States v.

Giraldo, 111 F.3d 21, 24-25 (5th Cir. 1997).

     AFFIRMED.
No. 02-41612
     -3-